      Case 1:19-cv-09301-PGG-SLC Document 31 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSE HINOJOSA,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 19 Civ. 09301 (PGG) (SLC)

                                                                           ORDER
BLACK ROSE HOSPITALITY GROUP LLC, d/b/a THE
BRUAGARY, et al.,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         On July 27, 2020, the parties were granted leave to submit their settlement agreement

for approval by the Honorable Paul G. Gardephe by August 5, 2020. (ECF No. 29). The parties

failed to do so and are ORDERED to file a joint letter by Friday, August 7, 2020, explaining their

failure to comply with the Court’s order.


Dated:             New York, New York
                   August 6, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
